Opinion by
Teexeer, J.,
A common carrier must exercise the highest degree of care, vigilance and precaution in the transportation of passengers and a legal presumption of negligence arises casting upon the carrier the onus of disproving it when an injury to a passenger is caused by a defect in the road, cars or other appliances or by a want of diligence or care in the carrier or its employees or by any other thing which the carrier can and ought to control as a part of its duty to carry passengers safely: Meier v. Penna. R. R. Co., 64 Pa. 225; Fern v. Penna. R. R. Co., 250 Pa. 487; Bickley v. P. & R. Ry. Co., 257 Pa. 369. With this duty is the obligation to furnish safe means of egress and ingress: Mack v. Pittsburgh Rys. Co., 247 Pa. 598, and a displacement or disarrangement of the means of egress such as of a platform of a passenger car which results in injuries to the passengers is sufficient to raise a presumption of negligence: Fern v. Penna. R. R. Co., supra.
In the case we are considering, plaintiff was a passenger on defendant’s ferry boat. When she ivas leaving the slip at Camden, N. J., and Avas about to step upon the gangplank provided by the defendant, the end of the plank was suddenly raised and sliding back, struck the plaintiff on her foot, knocking her doAvn and severely injuring her. The place of the accident Avas dimly lighted. After the occurrence there Avas found a newly made scratch or cut upon the floor of the slip indicating that the gangplank had moved twelve or fourteen inches. The plank was level so as to, under ordinary conditions, make perfect contact between the slip and the boat, and the ends were beveled so that there was no stumbling place afforded. There was some evidence that the boat and the slip were practically on the same level. It was shown that the gangplank was of the same kind as was used on other boats.
We think the character of the accident, under all the circumstances, was such as to warrant-the jury in find*431ing that either in the placing of the plank or in the control of the boat or slip someone failed in his duty. We can only surmise what caused the movement of the plank. Certainly the ordinary plank properly placed would not be raised upward and projected forward as described and in the absence of any explanation the jury might legitimately draw an inference of negligence from the occurrence. It was very unusual and not likely to happen if the appliances were proper and used in a' proper manner. The injury being connected with one of the appliances of transportation there was a presumption of negligence which it was the duty of the defendant company to overcome.
The judgment is affirmed.